The judgment from which this appeal is prosecuted was rendered on February 14, 1913, and the motion for new trial was overruled February 25, 1913. The petition in error was filed in this court on August 8, 1913. The statutory period for perfecting an appeal (chapter 18, p. 35, Sess. Laws 1910-11) has long since expired, and as no praecipe for summons in error has been filed, no summons in error issued, nor any waiver of issuance of summons or entry of general appearance by defendants in error been made, this proceeding in error must be dismissed for want of jurisdiction. Anderson v. McMahon et al.,33 Okla. 377, 125 P. 455, and cases cited.
The motion to dismiss is sustained.
All the Justices concur.